Wells Fargo Bank, N.A. v Gleichmann (2020 NY Slip Op 04426)





Wells Fargo Bank, N.A. v Gleichmann


2020 NY Slip Op 04426


Decided on August 5, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 5, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
RUTH C. BALKIN
LEONARD B. AUSTIN
COLLEEN D. DUFFY, JJ.


2019-08502
 (Index No. 67630/14)

[*1]Wells Fargo Bank, N.A., respondent,
vCraig Gleichmann, appellant, et al., defendants.


The Ranalli Law Group, PLLC, Hauppauge, NY (Ernest E. Ranalli of counsel), for appellant.
Knuckles, Komosinski & Manfro, LLP, Fishkill, NY (Louis A. Levithan of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Craig Gleichmann appeals from an order of the Supreme Court, Suffolk County (Denise F. Molia, J.), dated May 21, 2019. The order, insofar as appealed from, denied that branch of that defendant's motion which was for summary judgment dismissing the complaint insofar as asserted against him.
ORDERED that the order is affirmed insofar as appealed from, with costs.
Contrary to the contention of the defendant Craig Gleichmann, he failed to demonstrate, prima facie, that the plaintiff did not comply with RPAPL 1306, as he merely pointed to claimed deficiencies in the plaintiff's proof in that regard (see Deutsche Bank Natl. Trust Co. v Starr, 173 AD3d 836, 838). Accordingly, we agree with the Supreme Court's determination to deny that branch of Gleichmann's motion which was for summary judgment dismissing the complaint insofar as asserted against him.
DILLON, J.P., BALKIN, AUSTIN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court